Robinson, J.,
delivered the opinion of the Court.
The appellant was indicted for murder, in the Circuit Court for Cecil County.
When the jury was being empanelled in his case, a certain Henry J. Briscoe was called as a juror and sworn upon his voir dire. To the question: “Have you formed and expressed an opinion as to the guilt or innocence of the prisoner at the bar?” lie replied: “I have.” In answer to questions then propounded to him by the Court, he stated, that such opinion was formed, solely from what he had read of the case in the county papers at the time of the commission of the crime, and from mere rumor; and that he did not know whether said publication and rumor were true or false; that he resided more than thirty miles from the place of the commission of the alleged crime; that he had not conversed with any witness in the case, nor with any person who claimed to have any knowledge of the facts of the case, nor with any one who professed to detail to him any portion of the testimony in the former trial; that he had no prejudice or bias for or against the prisoner, and he felt confident that he could give the prisoner a fair and impartial trial according to the evidence produced upon the stand by the witnesses.
*436The Court thereupon decided, that the said Briscoe was a competent juror; and to this opinion of the Court, the prisoner excepted.
It is a fundamental principle underlying the trial by jury, that each juror shall so far as it is possible be entirely impartial and unbiased, in order that he may hear the evidence, and decide the matter in controversy uninfluenced by any extraneous considerations whatever. We say, so far as it is possible, for after all, it may not be practicable even by the most rigid rules of exclusion to secure that impartiality which the law in the abstract. contemplates.
Every day’s experience teaches that all human institutions are affected to some extent at least, by the common infirmities of those by whom they are framed, or by whom they are administered. To secure, however, a fair and impartial trial so far as it may be practicable, the law has from.the earliest times prescribed certain qualifications for jurors; and has carefully excluded from the panel all persons who from partiality or prejudice, arising either from their relations to the parties or from a fixed opinion in regard to the matter in issue, cannot be expected to give an impartial consideration to the questions submitted to them.
To this extent all the authorities agree, but in respect to the nature and character of the opinion, and the source or information upon which it is founded, there is to be found the greatest diversity of judicial opinion. We do not propose to consider in detail the many cases to be found on the subject, much less attempt the impossible task of reconciling conflicting opinions.
In some States it has been held that any opinion formed or- expressed, without regard to the source or information upon which it is founded, is a sufficient disqualification.
In others the character of the opinion, and the source whence it is derived are most considered, and there it is held that although an opinion formed and expressed from *437actual knowledge of the facts or from information derived from those who are witnesses or who had knowledge, is sufficient ground for challenge, yet, that an opinion formed and expressed from mere rumor, or newspaper statements is not sufficient, if the person offered as a juror can say that such opinion, has not created any bias or prejudice for or against the prisoner.
Then again it has been held that the opinion however formed, and from whatever source, must be such as implies partiality for or malice against the party challenging.
If we turn to the common law to which we are indebted for the trial by jury, we find that jurors were taken from the town, parish or hamlet nearest to the place where the questions to be tried originated. 3 Thomas’ Coke, 466. And they were taken from such localities because they had a better and more certain knowledge of the facts than any other persons could have. 3 Thomas’ Coke, 464. It is clear therefore, that the mere knowledge of the facts upon which a juror might be called to decide, could not be a ground of objection, and yet he could not have knowledge of the facts without having an opinion of some kind with reference to the hearing and effect of such facts.
It may be questionable then, whether by the ancient authorities the mere formation and expression of opinion was a sufficient ground of challenge, unless the opinion could be referred to some partiality for or prejudice against the party challenging.
So at least it is stated in 2 Hawkins’ Pleas of the Crown, 515, where it is said that a juror, who “hath declared beforehand, that the party is guilty or will be hanged or the like, it shall be a good cause of challenge, yet it hath been adjudged, that if it shall appear that the juror made such declarations from his knowledge of the cause, and not from out of any ill-will to the party, it is no cause of challenge.” And in support of this, the learned author refers to 2 Roll. Abr., 615, and other cases.
*438It would not be safe however, to follow implicitly these decisions, for they are based in a measure upon the law as it then existed, and which required that jurors should be selected from among those who were supposed to have a knowledge of the facts.
Amid such conflicting opinions, we must he governed after all by the reasons lying at the bottom of this right of challenge. The great purpose of this right is to secure a fair and impartial trial, and where the opinion is of such a character as partiality or prejudice may be inferred from it, then of course the person is not a qualified juror.
Now, in this case, the opinion of the party offered as juror was founded entirely upon rumor and newspaper statements ; he did not live in the neighborhood where the alleged offence was committed; had never talked with a witness in the case, nor with any one who claimed to have any knowledge of the case; had no bias for or prejudice against the prisoner, and felt confident he could try the case impartially, according to. the evidence. We agree with the Court below, that the person offered was a competent juror. There was no such opinion formed and expressed, no such pre-judgment of the case as to justify a challenge for cause. If such an opinion is to amount to a disqualification, it would he difficult, if not impossible in a criminal case of importance, especially in a case of murder, to find twelve jurors of intelligence and character such as our Statute law requires.
The newspaper is now read by every one, and the press is ever ready and eager to furnish the details of crime. And although persons may upon such statements form an opinion, yet it is one in most of cases liable to qualification or modification, according to the real facts of the case. .
The juror offered in. this case would not have been excluded by the rule laid down in Burr’s Trial, where Chief Justice Marshall said: “The Court has considered those who have deliberately formed and delivered an *439opinion on the guilt of the prisoner, as not being in a frame of mind to weigh the testimony, and therefore as being disqualified to sit as jurors in the case.” 1 Burr’s Trial, 367. Nor by the following test recognized by Judge Taney, in a later case: “ If the juror has formed an opinion that the prisoners are guilty, and entertains that opinion now, without waiting to hear the testimony, then he is incompetent. But if from newspapers or hearing reports he has impressions on his mind unfavorable to the prisoners, but has no opinion or prejudice which will prevent him doing impartial justice when he hears the testimony, then he is competent.” Wharton’s Criminal Law, 2981.
(Decided 17th June, 1879.)
It is evident from the views of these eminent jurists, that the opinion which should exclude a juror must be a fixed and deliberate one, partaking in fact of the nature of a pre-judgment.
For these reasons the ruling of the Court below must be affirmed.

Ruling affirmed, and cause remanded.